Blandeord, Justice.
A motion for a new trial was made in this case upon *337the ground that the verdict was contrary to law and the: evidence, which the court overruled, and the plaintiffs in error excepted. "We are of the opinion that a new trial should have been granted upon the grounds stated, in the motion. The evidence shows very plainly that the title to the property levied on was in the husband' of the claimant (who is the defendant in error), that she recognized it by taking a mortgage to the property from her husband to herself, which was foreclosed; and although she alleges that this was done without her knowledge or consent, it is not shown that the attorney who acted for her was not in fact her attorney; so> therefore, what he knew the law charged her with knowing. We think the court did wrong to refuse to grant a new trial in this case, and the judgment is therefore Reversed.